Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15, 18-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over byFaccin et al. (hereinafter Faccin)(US 2018/0279400) in view over Kim et al. (hereinafter Kim)(US 2019/0007992).
Regarding claim 1, Faccin teaches a method comprising: receiving, by a wireless device from a first base station via a first access technology, a paging message; based on a determination not to communicate using the first access technology, determining a second access technology; and sending, to a second base station via the second access technology, a non-access stratum (NAS) response message indicating the determination not to communicate using the first access technology(P[0257], Paging received by wireless device; paging over a first RAT; access type identifier identify the second RAT; P0262], session establishment message for a communication session over the second RAT; NAS signaling; not permitted for session over the first RAT).  
Faccin did not teach specifically based on the wireless device being in a connected state for a second access technology. However, Kim teaches in an analogous art the wireless device UE successfully connects to the non-3GPP access), the AMF device may stop the paging procedure and process the received service request procedure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method the wireless device being in a connected state ffor a second access technology. in order to have efficient handling of data context.   
Regarding claim 2, Faccin teaches the method of claim 1, wherein the determination not to communicate using the first access technology comprises a determination not to accept service associated with the paging message(P[0272], session for which user plane cannot be established over the first RAT).  
Regarding claim 3, Faccin teaches the method of claim 1, wherein the paging message comprises a connection setup request(P[0162], 3GPP access in response to paging).  
Regarding claim 4, Faccin teaches the method of claim 1, wherein the sending the NAS response message comprises sending the NAS response message to an access and mobility management function (AMF) device via the second base station(P[0159], AMF may receive request from the UE in response to the paging message).  
Regarding claim 5, Faccin teaches the method of claim 1, wherein the NAS response message indicates to stop retransmission of the paging message(P[0171], no paging state).  
Regarding claim 6, Faccin teaches the method of claim 1, wherein: the first access technology is a third-generation partnership project (3GPP) access technology; and the second access technology is a non-third generation partnership project (non-3GPP) access technology(P[0264], connectivity for a non-3GPP access).  
claim 7, Faccin teaches the method of claim 1, wherein the NAS response message comprises a cause value indicating at least one of: a connection status is busy; a connection status is weak; 117Docket No.: 007412.04843\US a connection with a base station that is different from the first base station; or the wireless device has more than one subscriber identity module (SIM)(P[0229], handover, access forbidden over 3GPP).  
Claim 9-13 are rejected for the same reason as set forth in claims 1-4 and 6-7 respectively.
Claim 15, 18 are rejected for the same reason as set forth in claims 1, 6 respectively.
Regarding claim 19, Faccin teaches the method of claim 15, wherein the paging message is a radio access network (RAN) paging message(item 815 in Fig. 8).  
Regarding claims 21-23, Kim teaches, wherein, during the receiving the paging message, the wireless device is in an idle state for the first access technology and in the connected state for the second access technology(P[0549],  UE is in the CM-CONNECTED state for the non-3GPP access and in the CM-IDLE for 3GPP accessUE successfully connects to the non-3GPP access).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over byFaccin et al. (hereinafter Faccin)(US 2018/0279400) in view over Kim et al. (hereinafter Kim)(US 2019/0007992) and Chatterjee et al. (hereinafter Chatterjee)(US 2019/0149365).
Regarding claim 16, Faccin in view of Kim teaches all the particulars of the claim except the method of claim 15, wherein the indication received from the AMF device comprises a context release command message requesting a context release associated with the wireless device.  However, Chatterjee teaches in an analogous art wherein the indication received from the AMF device comprises a context release command message requesting a context release associated with the wireless device(P[0206], AMF to release UE context). Therefore, it would 
Regarding claim 17, Faccin in view of Kim teaches all the particulars of the claim except the method of claim 15, further comprising: based on the indication received from the AMF device comprising a context release command message, performing a context release associated with the wireless device. However, Chatterjee teaches in an analogous art further comprising: based on the indication received from the AMF device comprising a context release command message, performing a context release associated with the wireless device (P[0206], AMF to release UE context). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising: based on the indication received from the AMF device comprising a context release command message, performing a context release associated with the wireless device in order to have efficient handling of data context.

Claim 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over byFaccin et al. (hereinafter Faccin)(US 2018/0279400) in view over Kim et al. (hereinafter Kim)(US 2019/0007992) and Yang et al. (hereinafter Yang)(US 2016/0044545).
Regarding claim 8, 20, Faccinin view of Kim teaches all the particulars of the claim except the method, receiving, by the wireless device from the first base station via the first access technology, a second paging message; and based on a determination to communicate using the first access technology, sending a radio resource control (RRC) setup message to the first base .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Faccin et al. (hereinafter Faccin)(US 2018/0279400) in view over Kim et al. (hereinafter Kim)(US 2019/0007992) and Lee et al. (hereinafter Lee)(US 2019/0149365).
Regarding claim 14, Faccin in view of Kim teaches all the particulars of the claim except the method, wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message. However, Lee teaches in an analogous art wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message(P[04117, 0539]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein: the indication to send the paging message comprises an N2 paging message; and the paging message comprises a radio resource control (RRC) paging message. in order to have efficient handling of data context.
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647